Citation Nr: 0825172	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS) involving the bilateral upper extremities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran's ALS is causally related to his active service.


CONCLUSION OF LAW

The veteran's ALS was not incurred in or aggravated by his 
active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in March 2006 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, and informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated March 2006, and this notice was followed by the 
November 2006 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  The Board thus finds that there is no prejudice to 
the veteran under the holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.   The veteran's service medical records, 
VA treatment records, and Social Security Administration 
records have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.   

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  In this case, while the veteran contends that 
his ALS was incurred in service, the medical evidence of 
record does not indicate a link between his ALS and his 
active service.  In fact, the veteran repeatedly informed 
medical personnel that his shoulder pain and arm weakness, 
which were his first symptoms of ALS, began in 1999 at the 
earliest, nearly 30 years after his separation from service.  
In such circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist veterans 
in developing claims does not include a duty to provide a 
veteran with a medical examination and medical opinion absent 
a showing of a causal connection between his disability and 
his military service.  38 U.S.C.A. § 5103A; Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).   

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for ALS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

The veteran contends that his ALS had its onset in active 
service.  He contends that he suffered shoulder pain while in 
service, which he had previously attributed to arthritis pain 
but now believes was an early symptom of ALS.

The veteran's service medical records indicate that he 
reported left shoulder pain in August 1970.  The August 1970 
treatment record indicates that the veteran had suffered a 
previous left shoulder dislocation and that he reported that 
his shoulder felt dislocated again.  On his April 1971 
discharge examination, the veteran's upper extremities were 
evaluated as normal.  On the accompanying April 1971 report 
of medical history, the veteran indicated that he had never 
had painful shoulders.

An August 1977 treatment record, while the veteran was in the 
U.S. Army Reserves, reveals that the veteran reported a right 
shoulder injury related to lifting weights.

The earliest post-service evidence of pain or weakness in the 
veteran's upper extremities consists of an October 2001 VA 
treatment record in which the veteran reported pain on the 
left side of his face, neck, and shoulder.  An x-ray of the 
veteran's left shoulder was ordered, and he was diagnosed 
with probable muscle spasm and joint inflammation.  The 
veteran continued to report shoulder pain and, eventually, 
upper extremity weakness.  In June 2005, the veteran reported 
that he could not remember when the pain in his neck started, 
but thought that it was related to a motor vehicle accident, 
which occurred in 1999 or 2000.  An August 2005 private 
treatment record reveals that the physician suspected a motor 
neuron disease.  The veteran was finally diagnosed with ALS 
in October 2005.  

The Board has considered whether presumptive service 
connection for chronic disease is warranted in this case.  
Under 38 C.F.R. § 3.309(a), organic diseases of the nervous 
system are regarded as chronic diseases.  However, in order 
for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3) (2007).  As the evidence of record 
fails to establish any clinical manifestations of ALS within 
the applicable time period, the criteria for presumptive 
service connection have not been satisfied.

The competent evidence of record demonstrates that the 
veteran was diagnosed with ALS nearly 35 years after his 
separation from active service.  During the years immediately 
preceding this diagnosis, the veteran never mentioned in-
service shoulder pain, or stated that his current shoulder 
pain had been present since his separation from service.  
These post-service records are negative for any nexus opinion 
or other evidence linking the veteran's ALS to his service.  
The recent treatment records place the date of onset of the 
current symptoms as being many years after service.  
Continuity of symptomatology since service is not shown.  
Thus, overall, the post-service medical records, indicating a 
disorder that began years after service with no indication of 
an association to service, are found to provide evidence 
against the veteran's claim.

For these reasons, the competent evidence of record does not 
demonstrate that ALS is causally related to the veteran's 
active service, and the claim must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Consequently, the Board finds that service 
connection for ALS involving the upper extremities is not 
warranted.




ORDER

Service connection for ALS involving the upper extremities is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


